DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 8/12/2022. Claims 1-8 have been canceled and claims 9-16 have been added. Claims 9-16 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.

 	The previously pending rejection to claims 1-8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 9-16 are directed to a series of steps. Thus the claims are directed to a process.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite targeting development of demand responses, including determining, acquiring, performing, preprocessing, constructing, inputting, clustering, analyzing and performing steps.  
The limitations of determining, acquiring, performing, preprocessing, constructing, inputting, clustering, analyzing and performing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.
Specifically, the claim elements recite determining a target object and a target area and a demand response project that participate in the multi-dimensional identification of flexible load demand response effects; acquiring flexible load evaluation data of users of the target area and the target object; performing data cleaning on the flexible load evaluation data; preprocessing the flexible load evaluation data after the step of performing data cleaning so as to obtain a predicted value and actual collected values of maximum and minimum daily loads respectively before and after a flexible load demand response; constructing four characteristic extraction indicators, the four extraction indicators including a peak load reduction rate, a peak-to-valley difference ratio, a load factor ratio and a response status; inputting the predicted value and the actual collected values of the maximum and minimum daily loads before and after the flexible load demand response obtained from the step of preprocessing so as to generate a matrix for clustering; clustering the matrix for clustering to obtain classes of different flexible loads; analyzing a response capacity and a response speed and a response period for each class of the classes of different flexible loads and the flexible load demand response effects of different demand response projects based on the classes of different flexible loads from the step of clustering; and performing at least one action based on the step of analyzing, the at least one action selected from: cutting peak power loads for users having large peak load reduction rates; selecting users with stable load factor ratios and large peak-to-valley difference ratios as a smoothing electricity usage curve to alleviate peak scheduling of a power grid; quickly responding for users with fast response speeds in a response status; and continuously responding for users with long response periods in the response status.
Nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components (here, there no components recited in the claim language), then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims do not include any additional elements. Accordingly, there is no integration of the abstract idea into a practical application.  As a result, the claims are directed to an abstract idea, since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 10-12 further describe determining a target object, acquiring flexible load evaluation data, and performing data cleaning on the flexible load evaluation data. Claims 13-16 further describe preprocessing the flexible load evaluation data via mathematically analysis, constructing four characteristic extraction indicators, clustering the matrix for clustering, and analyzing response characteristics. A more detailed abstract idea remains an abstract idea.
Under Step 2B of the analysis, claims do not include any additional elements.
As discussed with respect to Step 2A Prong Two, there are not any additional elements in the claim amount. The same analysis applies here in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.

Response to Arguments
 	In the Remarks, Applicant argues In new independent claim 9, the new elements have been included that are not directed to "mental processes". This includes the element of "performing at least one action of the following actions based on and analyzing a result selected from (1) cutting peak power loads for users with large peak load reduction rates; (2) selecting users with stable load factor ratios and large peak-to-valley difference ratios as a smoothing electricity usage curve for alleviating peak scheduling of a powered grid; (3) quickly responding for users with fast response speeds in the response data; and (4) continuously responding for users with long response periods in the response status. As such, independent claim 9 actually is directed to a practical application of those steps previously found in independent claim 1.
Applicant respectfully contends that new independent claim 9 reflects an improvement in the functioning of a computer or an improvement to other technology. The present invention acquires flexible load evaluation data of users within a specific target region to construct four characteristic extraction indicators. These four characteristic extraction indicators include the peak load reduction rate, the peak-to-valley difference ratio, the load factor ratio and the response status. The generated matrix is clustered based upon the constructed characteristic extraction indicators to obtain classes of different flexible loads and various flexible load demand response effects of different demand response projects. This series of actions recited in independent claim 9 are selectively performed based on the classification result of different flexible loads in various flexible load demand response effects of different demand response projects according to actual scenarios. This achieves more accurate flexible load scheduling based on multi-dimensional identification of flexible load demand response effects in different ways such as cutting peak power loads for users with large peak load reduction rates, selecting users with stable load factor ratios and large peak-to-valley difference ratios as a smoothing electricity usage curve for alleviating peak scheduling of a power grid, quickly responding for users with fast response speeds in the response status, and continuously responding for users with long response periods in the response status within the specific target object and area. As such, Applicant respectfully contends that independent claim 9 now is more than an "abstract idea" and more than mere "mental processes". The Examiner respectfully disagrees.
The limitations of determining, acquiring, performing, preprocessing, constructing, inputting, clustering, analyzing and performing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.
Nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components (here, there no components recited in the claim language), then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application. The claims do not include any additional elements. Accordingly, there is no integration of the abstract idea into a practical application.  As a result, the claims are directed to an abstract idea, since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As a result, and contrary to Applicant’s assertion, new independent claim 9 does not reflect an improvement in the functioning of a computer (not recited in the claim language) or an improvement to other technology. Moreover, “performing at least one action based on the step of analyzing” is merely deemed to be an additional step directed to the abstract idea, with no recitation of any computing components.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 14, 2022